Citation Nr: 1329467	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and fingers.

2.  Entitlement to an evaluation in excess of 10 percent for 
cervical spine disability, prior to April 23, 2013.

3.  Entitlement to an evaluation in excess of 20 percent for 
cervical spine disability, from April 23, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic muscle contraction headaches (currently diagnosed as 
migraine headaches), prior to March 4, 2005.

5.  Entitlement to an evaluation in excess of 30 percent for 
chronic muscle contraction headaches (currently diagnosed as 
migraine headaches), from March 4, 2005 to April 22, 2013.

6.  Entitlement to an evaluation in excess of 50 percent for 
chronic muscle contraction headaches (currently diagnosed as 
migraine headaches), from April 23, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to October 
1993.  

As noted in the Board's March 2013 remand of this appeal, 
these matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2002 and January 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The December 2002 rating decision granted an increased 
rating of 10 percent for cervical spine disability.  A 
notice of disagreement was received in January 2003.  A 
statement of the case was issued in November 2006, and a 
substantive appeal was received in January 2007.  See 38 
U.S.C.A. § 7105 (filing of notice of disagreement and 
appeal).

An unappealed February 2003 rating decision granted an 
increased rating from 0 percent to 10 percent for chronic 
muscle contraction headaches; neither new and material 
evidence nor a notice of disagreement was received within 
one year of that decision, and it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156(b) (new and material 
evidence-pending claim).   

The January 2006 rating decision on appeal denied March 2005 
claims for an increased rating for muscle contraction 
headaches and for service connection for arthritis of the 
hands and fingers.  A notice of disagreement was received in 
February 2006, a statement of the case was issued in 
November 2006, and a substantive appeal was received in 
February 2007.  See 38 U.S.C.A. § 7105.

As reflected on the title page of this decision, the RO has 
awarded staged higher ratings for cervical spine disability 
and muscle contraction headaches during the course of this 
appeal.  The Veteran has continued his appeal for still-
higher ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

A May 2013 RO rating decision granted service connection for 
cervical radiculopathy of the right upper extremity, 
effective from September 29, 2011, and rated as 40 percent 
disabling; and granted service connection for cervical 
radiculopathy of the left upper extremity, effective from 
September 29, 2011, rated as 30 percent disabling.  The 
Veteran has not appealed the effective dates or ratings 
assigned in those determinations.

The Virtual VA paperless claims processing system includes 
records of VA treatment from May 2012 to May 2013, and a 
July 2013 Appellant's Post-Remand Brief from the Veteran's 
representative.

This case was the subject of a Board remand dated in March 
2013. 

In a November 1994 rating decision, of which the Veteran was 
informed by letter in December 1994, the RO denied service 
connection for swan neck deformity of the fingers of the 
left and right hands.  The Veteran did not appeal that 
decision.  The currently appealed claim is for service 
connection for arthritis of the fingers and hands.  As the 
current claim is for a disorder of the fingers and hands 
other than that for which service connection was denied in 
December 1994, there is no requirement that new and material 
evidence be received to reopen the claim.

The issues pertaining to an increased rating for cervical 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have arthritis of the hands and 
fingers.

2.  The Veteran's currently appealed claim for an increased 
rating for headaches was received on March 4, 2005; an 
increase in headache disability is not demonstrated during 
the one-year period prior to the date of claim.

3.  For the period from March 4, 2005, to April 22, 2013, 
the Veteran's headache disability is more nearly 
approximated by the criteria of a rating for 30 percent, 
prostrating attacks occurring on an average of once per 
month over the last several months, rather than the criteria 
for a rating of 50 percent, very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

4.  The criteria for rating of the Veteran's headache 
disability reasonably describe the Veteran's disability 
level and symptomatology; the disability picture is 
contemplated by the Rating Schedule.



CONCLUSIONS OF LAW

1.  Arthritis of the hand and fingers was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(a) (2012).

2.  The criteria for a disability rating in excess of 10 
percent for chronic muscle contraction headaches (currently 
diagnosed as migraine headaches) for the period prior to 
March 4, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107, 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(2) 
(2012); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

3.  The criteria for a disability rating in excess of 30 
percent for chronic muscle contraction headaches (currently 
diagnosed as migraine headaches) for the period from March 
4, 2005, to April 22, 2013, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 
4.124a, Diagnostic Code 8100 (2012).

4.  The criteria for referral for an extraschedular rating 
in excess of the maximum schedular rating of 50 percent for 
chronic muscle contraction headaches (currently diagnosed as 
migraine headaches) for the period from April 23, 2013, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.7, 4.124a, Diagnostic Code 8100 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1).

A March 2005 VCAA notice letter informed the Veteran of the 
evidence necessary to substantiate the claims for an 
increased rating for muscle contraction headaches and for 
service connection for arthritis of the hands and fingers.  
The letter also informed the Veteran of his and VA's 
respective duties for obtaining evidence.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

In addition, a June 2008 a VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although all required VCAA 
notice was not completed prior to the initial adjudications, 
the claims have been readjudicated thereafter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service 
treatment, and reports of VA examinations.  See 38 U.S.C.A. 
§ 5103A(a)-(d).

In its March 2013 remand of this appeal, the Board requested 
that the Agency of Original Jurisdiction (AOJ) obtain any 
outstanding records of treatment from the Miami VA 
Healthcare System.  Such records were obtained by the AOJ 
and are associated with the paper claims file and the 
Virtual VA claims file, in accordance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (appellant's entitlement to remand compliance).

With respect to the VA examinations, the Board notes that 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it should ensure that the examination or opinion 
is adequate.  There is no requirement that a medical 
examiner comment on every favorable piece of evidence in a 
claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 
(2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) 
(noting that the law imposes no reasons-or-bases requirement 
on examiners).  Examination reports are adequate when they 
sufficiently inform the Board of a medical expert's judgment 
on a medical question and the essential rationale for that 
opinion.  Monzingo, 26 Vet. App. at 105. 

The Veteran was provided a VA examination of the hands and 
fingers in February 2009.  The examination report reflects 
review of the claims file, examination of the Veteran, and a 
sufficient explanation for all findings required for 
adjudication of the claim for service connection for 
arthritis of the hands and fingers.  The examination report 
is therefore adequate for adjudication of the Veteran's 
claim, and is competent medical evidence of a high probative 
weight and value.

In the Board's March 2013 remand, the Board requested that 
the Veteran be afforded a new examination addressing his 
claim for an increased rating for headache disability.  The 
requested VA examination was conducted in April 2013.  The 
examination report reflects review of the claims file, 
examination of the Veteran, and all findings necessary for 
evaluation of the Veteran's headache disability.  The 
findings of the examiner are sufficiently explained.  As a 
result, the examination is sufficient for adjudication of 
the Veteran's increased ratings claim and is competent 
medical evidence of a high probative weight and value.  The 
April 2013 VA examination report was obtained in substantial 
compliance with the Board's March 2013 remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available 
evidence that could substantiate each claim has been 
obtained.  There is no indication in the claims file that 
there are additional available relevant records that have 
not yet been obtained.


Merits of the Claims

I.  Service Connection for Arthritis of the Hands and 
Fingers

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with 
due consideration to the policy of the Department of 
Veterans Affairs to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).  

In the present case, there is no diagnosis or other 
indication of arthritis of the hands and fingers within one 
year after discharge from active service.  Accordingly, a 
presumption of service connection for arthritis is not 
warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 
and 3.309(a).

For such disabilities as are listed as chronic, service 
connection may also be established by chronicity and 
continuity of symptomatology.  See 38 C.F.R. § 
3.303(b);Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be competent evidence of 
current disability; competent evidence of in-service 
incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth at 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, 
the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

At a September 1994 VA examination, X-rays were found to 
show swan neck deformities involving the ring and to a 
lesser extent the long fingers of both hands, and to be 
otherwise unremarkable. 

(As noted, the Veteran was denied service connection for 
swan neck deformities of the fingers of both hands by a 
rating decision of which he was provided notice in December 
1994, and he did not appeal that decision.  In the present 
appeal he has not sought service connection for swan neck 
deformities of the fingers of the hands but has rather 
submitted a new claim for service connection for arthritis 
of the hands and fingers.)

At a VA examination in February 2009, the examiner reviewed 
the Veteran's claims file, including the service treatment 
records and VA records of treatment.  The examiner noted 
that the Veteran had a history of left hand fourth and fifth 
finger fractures while playing football while in the service 
in 1978.  It was noted that the Veteran required surgical 
intervention for stabilization.  The Veteran stated that 
after those injuries, his hands have not been the same.  He 
stated that he had difficulties holding objects and had pain 
while making a fist.  

On examination of the hands, there was not an overall 
decrease in hand strength.  There was not a decrease in hand 
dexterity.  The examiner indicated there was no history of 
flare-ups of joint symptoms.  On examination of all fingers 
of both hands the examiner found no objective evidence of 
pain, no limitation of extension of the joints, and no gap 
between the index finger and proximal transverse crease of 
the hand on maximal flexion of the finger.  There was no 
objective evidence of pain or additional or new limitation 
of motion after repetitive motion.  

Also on physical examination, the examiner noted swan neck 
deformities of the third and fourth fingers of both hands.  

On review of X-rays of the right hand the osseous structures 
were located, articular surfaces preserved and trabecular 
pattern revealed two wires transfixing the head of what 
appeared to be a short fourth metacarpal.  The impression 
was healed fracture of the fourth metacarpal status post K-
wire placement.

(The Board notes that the Veteran has not sought service 
connection for the short fourth metacarpal of the right hand 
and there is no indication or contention in the claims file 
that the condition began during service or is related to any 
incident of service.)

On review of X-rays of the left hand the osseous structures 
were located, articular surfaces were preserved and 
trabecular surfaces were within normal limits.  The proximal 
interphalangeal articulation of the annularis was extended 
and the distal interphalangeal articulation was flexed.

The Veteran described his hand condition symptoms as having 
begun in 1978 and having become progressively worse over 
time.  He indicated that he took Advil as needed for pain 
for the condition.  

The February 2009 VA examiner's impression was swan neck 
deformities of the third and fourth fingers bilaterally and 
a healed fracture of the fourth metacarpal (of the right 
hand).  After examination and X-rays the examiner opined 
that there was no evidence of active clinical arthritis.  He 
elaborated that there was no current X-ray to show 
degenerative or traumatic arthritis.  He further noted that 
a service exit exam in 1994 showed no arthritis either.  
(The Board notes that the VA examiner appears to have been 
referencing what was actually a September 1994 VA 
examination at which X-rays were found to show swan neck 
deformities involving the ring and to a lesser extent the 
long fingers of both hands, and to be otherwise 
unremarkable.)  

The February 2009 VA examiner's opinion reflects a detailed 
review of the claims file, the taking of a history provided 
by the Veteran, clinical examination of the hands and X-rays 
of the hands.  The examiner's opinion that the Veteran does 
not have arthritis of the hands is therefore competent 
medical evidence of record of high probative value.  The 
Veteran's descriptions of pain since 1978 are also competent 
evidence of a high probative value, but the examiner's 
conclusions, based on medical training and expertise, 
clinical and X-ray evaluation, and a review of the pertinent 
history, carry a significantly higher probative weight on 
the matter of whether the Veteran currently experiences 
arthritis of the hands and fingers.  

In light of the above, the Board finds that the 
preponderance of the evidence shows that the Veteran does 
not have arthritis of the hands and fingers.  Accordingly, 
entitlement to service connection for arthritis of the hands 
and fingers is not warranted.  Further, as current arthritis 
is not shown, onset of chronic arthritis cannot be said to 
have occurred during service or within one year after 
discharge from service, so that a presumption of service 
connection for arthritis as a chronic disease is not 
warranted.  Because the preponderance of the evidence is 
against the claim with respect to the critical element of 
whether a current disability exists, the benefit of the 
doubt rule is not for application in resolution of this 
appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Increased Rating Headaches

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate for an 
increased rating claim, if the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

An effective date for increase may be awarded prior to the 
date of the claim if the increase in disability became 
factually ascertainable within the one-year time period 
immediately preceding the claim.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2).  Notably, an effective 
date prior to the date of claim is not warranted where the 
increase in disability occurred more than one year earlier 
than the filing of the claim.  Gaston v. Shinseki, 605 F.3d 
979 (Fed. Cir. 2010) (explaining that the legislative 
history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans 
with a one-year grace period for filing a claim following an 
increase in a service-connected disability).

The Board notes that the Veteran's service-connected 
disability is characterized as muscle contraction headaches, 
but his current diagnosis as rendered at VA examinations is 
migraine headaches.  This appears to be a change in 
characterization of the disability at issue rather than the 
cessation of one condition (muscle contraction headaches) 
and the onset of a new condition (migraine headaches).  In 
any event, there has been no distinction made between the 
symptoms and/or degree of impairment due to a service-
connected versus a nonservice-connected disorder.  Thus, VA 
must consider all of the symptoms in the adjudication of the 
claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's service-connected headaches are rated as 
migraine headaches.  As noted, the most recent clinical 
evidence of record characterizes the Veteran as experiencing 
migraine headaches.  The rating criteria for migraine 
headaches are set forth at 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  This rating code is appropriate because 
addresses symptoms in the anatomical region of and 
characteristic of the Veteran's headaches, however 
diagnosed, and is therefore the best approximation of 
symptoms and anatomic region in the ratings code to the 
condition for which the Veteran is service-connected.

Under 38 C.F.R. 4.124a, Diagnostic Code 8100, migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over last several months warrants a 10 
percent evaluation.  A 30 percent evaluation is appropriate 
for migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The maximum schedular rating of 50 percent 
is warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. 4.124a, Diagnostic Code 8100. 

Currently, the Veteran's headaches are rated as 10 percent 
disabling from October 21, 2002; 30 percent disabling 
effective from March 4, 2005; and 50 percent disabling 
effective from April 23, 2013.  

The currently appealed claim for an increased rating for 
headaches was received on March 4, 2005. 

In conjunction with this appeal, records of treatment of the 
Veteran from the U.S. Air Force Academy for the period 
through March 2005, as identified by the Veteran, were 
obtained.   The records of treatment are actually dated no 
later than 2003 and it is indicated by the Medical Release 
clerk that these were all of the records available.  

Service department records of treatment in March 2006 
indicate that the Veteran was receiving medications for 
headaches to be taken at onset of the headache and then as 
needed. 

A June 2006 service department treatment record lists 
chronic illnesses as cervicalgia and headache.  For reasons 
that are not explained the record is annotated with a null 
sign (a zero with a slash through it) next to the word 
headache and in the section pertaining to medications.  

A separate June 2006 record of treatment indicates that the 
Veteran was seen for follow up on headaches, neck pain, knee 
pain, and finger sticking.  It is indicated that he had 
headaches that were treated with Motrin and Ambien to help 
him sleep at night with moderate relief.  MRIs showed 
degenerative disc disease of the cervical spine.

At a VA examination in February 2009, the Veteran indicated 
an onset of migraine headaches in 1978.  He indicated that 
since his last VA examination, he now had more headaches 
than before associated with photophobia and phonophobia.  He 
described his headaches has having become progressively 
worse.  He described taking Advil and Tylenol as needed for 
the pain.  Response to treatment was indicated to be fair.  
He indicated that over the past twelve months his headaches 
had occurred weekly.  He indicated that most attacks were 
prostrating and usually lasted one to two days.  

The February 2009 VA examiner's diagnosis was migraine 
headaches.  The examiner indicated that the headaches had 
significant effects on the Veteran's usual occupation.  The 
examiner commented that the effects of the headaches on 
occupational activities were lack of stamina, weakness or 
fatigue, and pain.  During times of headache attacks 
exercise was moderately impacted and sports were moderately 
impacted; otherwise, usual daily activities were indicated 
not to be impacted, including chores, shopping, recreation, 
traveling, feeding, bathing, toileting, and grooming.  The 
impacts on usual activities of daily living were indicated 
to occur only when the Veteran was having a migraine attack.

VA records of treatment contain little specific information 
regarding the Veteran's headaches but do indicate diagnoses 
of headaches and medications for headaches.  September 2011 
records of treatment indicate cervical spine pain radiating 
to the shoulder and hands, and headaches.  A December 2011 
treatment record indicates headaches on and off.  A May 2012 
record of treatment describes cervical pain associated with 
headaches.  An October 2012 record of treatment describes 
pain radiating down the upper extremities bilaterally to the 
fingers with numbness and tingling, worse with extension of 
the neck, associated with headaches and insomnia.  Many 
records of treatment do not discuss complaints of headaches 
or treatment for headaches, but rather focus on knee pain, 
and symptoms of cervical spine disability.
 
At a VA examination on April 23, 2013, the examiner reviewed 
the claims file, examined the Veteran, and took a history as 
to the nature and severity of the Veteran's headaches.  

At the examination the Veteran described headaches as a 
pressure sensation, with pounding, typically 8/10 intense, 
lasting all day, and in concert with his neck pain. He 
described near daily or daily headaches.  He described some 
occasional nausea, but no vomiting. The pain was said to be 
in the entire head (both sides of head). There was some 
blurring of his vision when the headache was really intense.  
He related that loud sounds and bright lights and physical 
activity made the headache worse.  The veteran stated that 
there were several days each month where he cannot work due 
to the pain.

The Veteran was noted to work and to change some of his 
duties due to neck pain.  

The Veteran was indicated to receive medications for 
headaches.  He described constant head pain, pulsating or 
throbbing head pain, pain on both sides of the head, and 
pain that worsens with physical activity.  He was indicated 
to experience associated nausea, sensitivity to light, 
sensitivity to sound, changes in vision, and sensory changes 
associated with the headaches.  These were indicated to be 
daily, without remittance.  The examiner indicated that the 
Veteran had characteristic prostrating attacks of migraine 
headache pain more frequently than once per month, and to 
have very frequent prostrating and prolonged attacks of 
migraine headache pain.

The examiner indicated that the Veteran's headache condition 
impacted his ability to work, in that he had cervicogenic 
migraine headaches that caused pain, decreased concentration 
and increased absenteeism.  The examiner elaborated that the 
Veteran treated his cervicogenic migraine headaches with 
multiple prescription medications.  The examiner further 
indicated that the Veteran's chronic cervicogenic migraines 
did not interfere with his activities of daily living but 
did interfere with his sleep.

As noted, in conjunction with this appeal, records of 
treatment of the Veteran from the U.S. Air Force Academy for 
the period through March 2005, as identified by the Veteran, 
were obtained.  The records of treatment are actually dated 
no later than 2003 and it is indicated by the medical 
release clerk that these were all of the records available.  
As the evidence of record does not indicate an increase an 
headache disability during the one-year period prior to the 
Veteran's March 4, 2005, claim for increase, a rating in 
excess of the currently assigned 10 percent for part or all 
of that one-year period is not warranted.  See 38 C.F.R. 
§ 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 
2010).

For the period from March 4, 2005, to April 22, 2013, the 
only medical evidence that specifically pertains to the 
criteria for rating of headaches is the February 2009 VA 
examination.  As noted, for this period, the Veteran is 
rated as 30 percent disabled for his service-connected 
headaches.  This rating corresponds to the rating criteria 
of characteristic prostrating attacks occurring on an 
average of once per month over the last several months.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.

The next higher rating is the maximum schedular rating of 50 
percent.  The rating criteria for a rating of 50 percent are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.

For the period from March 4, 2005, to April 22, 2013, the 
Board finds that the rating criteria for a rating of 30 
percent are in some respects exceeded, but that the 
disability picture more nearly approximates the rating 
criteria for a 30 percent rating rather than a 50 percent 
rating.   See 38 C.F.R. § 4.7.  Although the number of 
prostrating attacks was described as weekly, and therefore 
substantially greater than once per month, as indicated at 
the February 2009 VA examination report, the attacks are not 
indicated to be very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The attacks were noted to have significant 
effects on employment, due to lack of stamina, weakness or 
fatigue, and pain.  Activities of daily living were not 
affected except for moderate impact on exercise and sports; 
otherwise interference with activities of daily living were 
found not to be impaired and therefore would not interfere 
with economic adaptability.  The Veteran is shown to have 
maintained employment and no serious difficulties in 
maintaining employment are described by history or in the 
medical evidence of record.  Additional evidence against a 
rating of 50 percent for this period are the Veteran's VA 
and service department treatment records for this period, 
which show frequent treatment for cervical spine disability, 
but only intermittent complaints of headaches (described in 
one treatment record as "on and off") and without 
descriptions of prostrating attacks or interference with 
work.  Thus for the period from March 4, 2005, to April 23, 
2013, while the headaches are shown to result in prostrating 
attacks more than once per month and the Veteran having to 
take some time off of work, and to this extent exceed the 
requirements for a 30 percent rating, this does not rise to 
the level of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  As the criteria for a rating of 50 percent 
are not met or approximated, the next higher rating of 50 
percent is not warranted.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

As the preponderance of the evidence is against a rating in 
excess of 30 percent for service-connected headache 
disability for the period from March 4, 2005, to April 22, 
2013, the benefit of the doubt rule is not for application 
in resolution of this aspect of the Veteran's appeal.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The April 23, 2013, VA examination is the first evidence to 
reflect a substantially higher degree of disability due to 
service-connected headaches; symptoms are described as 
constant or nearly constant and of a significantly greater 
degree of intensity.  Thus, for this period the RO has 
assigned the maximum schedular rating of 50 percent.  For 
the period from April 23, 2013, a higher schedular rating is 
not warranted for the reason that the highest schedular 
rating available, 50 percent, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 8100, has been awarded.

The Board has considered whether this case should be 
referred to the Director, Compensation and Pension Service, 
for extraschedular consideration for rating of the Veteran's 
service-connected headaches.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this case, the Veteran's headaches are characterized by 
prostrating attacks, and are evaluated as being productive 
of severe economic inadaptability as of April 23, 2013.  To 
the extent he has characteristic symptoms and his economic 
adaptability is affected this is fully contemplated by the 
schedular ratings currently assigned.  Thus, the 
preponderance of the evidence demonstrates that the rating 
criteria sufficiently contemplate the Veteran's headache 
disability picture and referral to the Director, 
Compensation and Pension, is not warranted.  



ORDER

Entitlement to service connection for arthritis of the hands 
and fingers is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic muscle contraction headaches (currently diagnosed as 
migraine headaches), prior to March 4, 2005, is denied.

Entitlement to an evaluation in excess of 30 percent for 
chronic muscle contraction headaches (currently diagnosed as 
migraine headaches), from March 4, 2005, to April 22, 2013, 
is denied.

Entitlement to an evaluation in excess of 50 percent for 
chronic muscle contraction headaches (currently diagnosed as 
migraine headaches), from April 23, 2013, is denied.



REMAND

At an April 2013 VA examination, the examiner found that the 
Veteran did not have intervertebral disc syndrome (IVDS), 
yet did note the Veteran to have service-connected 
degenerative disc disease of the cervical spine and 
radiculopathy of the upper extremities.  Whether the Veteran 
has IVDS is relevant to rating of his disability because a 
claimant with IVDS may potentially receive an increased 
rating for disability of the cervical spine based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The examiner should 
provide an opinion with a rationale as to whether the 
Veteran has IVDS, and, if so, development should be 
undertaken to determine whether or the extent to which the 
Veteran experiences incapacitating episodes due to his 
service-connected cervical spine disability with 
radiculopathy of the upper extremities.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions; VA may supplement the 
record by seeking an advisory opinion or ordering a medical 
examination to support its ultimate conclusions).

On remand, the RO/AMC should seek to obtain any additional 
relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-
(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his cervical spine 
disability with radiculopathy that may not 
have been previously obtained by VA.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should seek to obtain 
any potentially relevant and available 
records that have not been previously 
received from each health care provider the 
Veteran identifies.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.

2.  Obtain a clarifying medical opinion 
from the examiner who conducted the April 
2013 VA examination, or, if he or she is 
not available, another suitably qualified 
clinician, as to whether the Veteran has 
intervertebral disc syndrome (IVDS), with 
a full rationale for the opinion provided.

3.  If the Veteran is found to have IVDS, 
conduct any development necessary to 
determine (a) the date of onset of IVDS 
and (b) the frequency and duration of 
incapacitating episodes due (if any) to 
IVDS.

Adjudicators should sufficiently inform any 
reviewing or examining clinicians that an 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.

4.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, provide the 
Veteran and his representative a supplemental 
statement of the case and an appropriate period 
of time for response. 

Thereafter, subject to current appellate procedure, the case 
must be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO/AMC.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


